Citation Nr: 1709297	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-16 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased disability rating for avulsion fracture of left ankle, status post left ankle sprain.

5.  Entitlement to an effective date earlier than November 6, 2013, for the award of an increased evaluation for avulsion fracture of left ankle, status post left ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2013, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge with regard to his claim for service connection for right ear hearing loss.  As addressed in the REMAND portion of the decision below, the Veteran has recently submitted a request for a hearing regarding the remainder of the decisions on appeal.  Thus, although the Veteran has perfected his appeal as to these issues, the Board finds that they are not ripe for adjudication at this time.

The Board previously remanded the claim for service connection for right ear hearing loss for further development in April 2014 and November 2015.  The Board finds that, to the extent possible, VA has substantially complied with the remand directives and no further development is necessary as to this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): entitlement to service connection for hypertension and an acquired psychiatric disorder, to include PTSD; and entitlement to an increased disability rating and effective date earlier than November 6, 2013, for the grant of an increased evaluation for avulsion fracture of left ankle, status post left ankle sprain.


FINDING OF FACT

The Veteran is not shown to have right ear hearing loss that had its onset in service, was caused by in-service radiation exposure or in-service acoustic trauma, or is otherwise related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA satisfied the duty to notify provisions in a December 2010 letter.  In addition, pursuant to VA's duty to assist in the development of a claim, VA provided examinations and obtained opinions in January 2011, July 2014, February 2016, and June 2016, and associated with the Veteran's claims file his available service treatment records (STRs) and post-service treatment records.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and has not been associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim for Service Connection

A.  Relevant Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . .  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  (Citations omitted.)  Id. at 159-60.

Additionally, service connection for certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

B.  Facts and Analysis

As a preliminary matter, the Board notes that the evidence of record documents a current right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.

Here, the Veteran asserts that his right ear hearing loss is etiologically related to his in-service exposure to non-ionizing radiation through his work as a HAWK FC Crewman and has submitted multiple buddy statements to that effect.  In November 2010, the Veteran also asserted that his right ear hearing loss is related to in-service noise exposure.  The Board has previously acknowledged that the Veteran was exposed to radiation during his period of active service.  Similarly, acoustic trauma during service has been conceded, as the Veteran's DD Form 214 documents a military occupational specialty of HAWK fire control crew member.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).

The Veteran's STRs indicate that his hearing was tested during service, but they do not document complaints of hearing problems.  In a July 1983 report of medical examination that was recorded upon the Veteran's separation from service, it was noted that his ears were normal and audiology results indicate that he did not have hearing loss for VA compensation purposes at that time.  See 38 C.F.R. § 3.385.  In a contemporaneous report of medical history, he endorsed that he did not have and never had "ear, nose, or throat trouble" nor "hearing loss."  

A November 2011 VA otolaryngology consultation note indicates that the Veteran presented with right ear hearing loss that had its onset two years prior.

In January 2011, the Veteran's right ear hearing loss was the subject of a VA audiology examination.  Although the VA examiner opined that the Veteran's right ear hearing loss is not due to military noise exposure, the examiner did not address whether the hearing loss is related to the Veteran's alleged radiation exposure as a HAWK fire control crewmember.  Additionally, the examiner did not provide a rationale for her conclusion, stating only that the hearing loss was not due to military noise exposure and that the Veteran has been diagnosed with otosclerosis.   Thus, this examination is not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  

A supplemental VA opinion was provided in July 2014 by an audiologist who concurred with the previous examiner and noted that the Veteran's hearing impairment is not related to military noise exposure because no permanent threshold shift in hearing occurred during service and there was no record of complaint or treatment of the claimed condition in the service records.  Further, the audiologist noted that in 2006, the Institute of Medicine (IOM) stated that there is an insufficient scientific basis to conclude that permanent hearing loss that is directly attributable to noise exposure will develop long after noise exposure.  According to the audiologist, the IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is "unlikely."  Notably, the audiologist reported that he could not comment on the Veteran's radiation exposure and its potential relationship to the Veteran's otosclerosis as this falls outside his scope of practice.  The audiologist stated that the Veteran would need to be evaluated by an ENT (ear, nose, and throat) physician and to have an opinion rendered by an ENT.

In February 2016, a VA physician opined that it is less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness, which was identified as in-service radiation exposure.  The physician reasoned that radiation exposure is not a known causative factor of otosclerosis, the condition that the patient has that is responsible for his hearing loss.  The physician acknowledged that radiation exposure can cause sensorineural hearing loss, but specified that the Veteran only has a conductive hearing loss.

In June 2016, another VA examiner also noted a diagnosis of conductive hearing loss in the right ear and opined that this hearing loss was not at least as likely as not caused by or the result of an event in military service.  The examiner noted that a comparison of entrance and exit examinations indicate no permanent positive threshold shift, ruling out noise injury during military service.  In addition, the examiner noted that the etiology of the Veteran's current conductive hearing loss is out of the scope of practice for audiology and therefore needs to be determined by an otolaryngologist.  The Board notes that such an opinion was provided in February 2016.  The Board also acknowledges that the June 2016 examiner noted that the Veteran's right ear hearing loss preexisted service, but was not aggravated beyond its normal progress in light of a finding of mild hearing loss at 500 Hz upon enlistment.  The Board notes that the referenced October 1976 finding of mild hearing loss upon enlistment was actually made with regard to the Veteran's left ear, which is not the subject of the present appeal; thus, the Board need not address the Veteran was sound upon his entrance into service with regard to his right ear hearing loss disability.  See 38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2016); see also October 1976 Report of Medical Examination.

The Board finds the July 2014, February 2016, and June 2016 opinions adequate as to the matter of the etiology of the Veteran's right ear hearing loss because the clinicians described the nature of the Veteran's right ear hearing loss and, in addressing the etiology of the diagnosed condition, acknowledged the Veteran's relevant medical history and provided rationale to support the opinions provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Nieves-Rodriguez, 22 Vet. App. at 304 (2008).

Overall, the competent evidence of record fails to demonstrate that this disability had its onset during the Veteran's period of active service or was otherwise caused by his period of active service, to include acoustic trauma and in-service exposure to radiation.

The Board recognizes that the Veteran and a fellow servicemember have asserted that there is a causal relationship between the Veteran's service and his current right ear hearing loss, but finds that they are not competent to provide evidence pertaining to complex medical issues such as the etiology of the Veteran's condition.  Id.; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether the Veteran's condition is related to his period of active service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence that demonstrates that there is a nexus between the Veteran's service and his current right ear hearing loss.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has right ear hearing loss that had its onset during his period of active service, was caused or aggravated by his in-service exposure to radiation or loud noise, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

Reasons for Remand: To provide the Veteran with a hearing with regard to the remaining claims on appeal.

The Veteran has a due process right to a personal hearing before the Board in support his claim.  38 C.F.R. § 20.700 (2016).  In his February 2017 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge with regard to the following claims: entitlement to service connection for hypertension and an acquired psychiatric disorder, to include PTSD; and entitlement to an increased disability rating and effective date earlier than November 6, 2013, for the grant of an increased evaluation for avulsion fracture of left ankle, status post left ankle sprain.  In light of the foregoing, the Board finds that VA must schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Notify the Veteran that his request to reschedule his hearing has been granted with regard to the following claims: entitlement to service connection for hypertension and an acquired psychiatric disorder, to include PTSD; and entitlement to an increased disability rating and effective date earlier than November 6, 2013, for the grant of an increased evaluation for avulsion fracture of left ankle, status post left ankle sprain.  Then, schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704, as per the Veteran's request and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


